EXHIBIT 10.21

 

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

 

AGREEMENT

 

This Agreement, made and entered into this      day of             , 200    , by
and between Crescent Bank and Trust Company, a Bank organized and existing under
the laws of the State of Georgia, hereinafter referred to as “the Bank”, and
                    , a Key Employee and the Executive of the Bank, hereinafter
referred to as “the Executive”.

 

The Executive has been in the employ of the Bank for several years and has now
and for years past faithfully served the Bank. It is the consensus of the Board
of Directors of the Bank (the Board) that the Executive’s services have been of
exceptional merit, in excess of the compensation paid and an invaluable
contribution to the profits and position of the Bank in its field of activity.
The Board further believes that the Executive’s experience, knowledge of
corporate affairs, reputation and industry contacts are of such value and his
continued services are so essential to the Bank’s future growth and profits that
it would suffer severe financial loss should the Executive terminate his
services.

 

Accordingly, it is the desire of the Bank and the Executive to enter into this
Agreement under which the Bank will agree to make certain payments to the
Executive upon the Executive’s retirement and, alternatively, to the Executive’s
beneficiary(ies) in the event of the Executive’s premature death while employed
by the Bank.

 

It is the intent of the parties hereto that this Agreement be considered an
arrangement maintained primarily to provide supplemental retirement benefits for
the Executive, as a member of a select group of management or highly-compensated
employees of the Bank for purposes of the Employee Retirement Income Security
Act of 1974 (ERISA). The Executive is fully advised of the Bank’s financial
status and has had substantial input in the design and operation of this benefit
plan.

 

Therefore, in consideration of the Executive’s services performed in the past
and those to be performed in the future and based upon the mutual promises and
covenants herein contained, the Bank and the Executive, agree as follows:

 

I. DEFINITIONS

 

  A. Effective Date:

 

The Effective Date of this Agreement shall be                     , 200    .



--------------------------------------------------------------------------------

  B. Plan Year:

 

Any reference to “Plan Year” shall mean a calendar year from January 1 to
December 31. In the year of implementation, the term “Plan Year” shall mean the
period from the effective date to December 31 of the year of the effective date.

 

  C. Retirement Date:

 

Retirement Date shall mean retirement from service with the Bank which becomes
effective on the first day of the calendar month following the month in which
the Executive reaches the Executive’s sixty-fifth (65th) birthday or such later
date as the Executive may actually retire.

 

  D. Termination of Service:

 

Termination of Service shall mean voluntary resignation of service by the
Executive or the Bank’s discharge of the Executive without cause (“cause”
defined in Subparagraph III (D) hereinafter), prior to the Normal Retirement Age
[described in Subparagraph I (J) hereinafter].

 

  E. Pre-Retirement Account:

 

A Pre-Retirement Account shall be established as a liability reserve account on
the books of the Bank for the benefit of the Executive. Prior to termination of
service or the Executive’s retirement, whichever shall first occur, such
liability reserve account shall be increased or decreased each Plan Year
(including the Plan Year in which the Executive ceases to be employed by the
Bank) by an amount equal to the annual earnings or loss for that Plan Year
determined by the Index [described in Subparagraph I (G) hereinafter], less the
Cost of Funds Expense for that Plan Year [described in Subparagraph I (H)
hereinafter], divided by a factor equal to 1.09 minus the marginal tax rate.

 

  F. Index Retirement Benefit:

 

The Index Retirement Benefit for the Executive for any year shall be equal to
the excess of the annual earnings (if any) determined by the Index [Subparagraph
I (G)] for that Plan Year less the Cost of Funds Expense [Subparagraph I (H)]
for that Plan Year, divided by a factor equal to 1.09 minus the marginal tax
rate.

 

  G. Index:

 

The Index for any Plan Year shall be the aggregate annual after-tax income from
the life insurance contracts described hereinafter as defined by FASB

 

2



--------------------------------------------------------------------------------

Technical Bulletin 85-4. This Index shall be applied as if such insurance
contracts were purchased on the effective date hereof.

 

Insurance Company: Policy Form: Policy Name: Insured’s Age and Sex: Riders:
Ratings: Option: Face Amount:                                $ Premiums
Paid:                              $ Number of Premium Payments: Assumed
Purchase Date: Insurance Company: Policy Form: Policy Name: Insured’s Age and
Sex: Riders: Ratings: Option: Face Amount:                                $
Premiums Paid:                              $ Number of Premium Payments:
Assumed Purchase Date:

 

If such contracts of life insurance are actually purchased by the Bank then the
actual policies as of the dates they were purchased shall be used in
calculations under this Agreement. If such contracts of life insurance are not
purchased or are subsequently surrendered or lapsed, then the Bank shall receive
annual policy illustrations that assume the above-described policies were
purchased from the above named insurance company(ies) on the Effective Date from
which the increase in policy value will be used to calculate the amount of the
Index.

 

In either case, references to the life insurance contract are merely for
purposes of calculating a benefit. The Bank has no obligation to purchase such
life insurance and, if purchased, the Executive and the Executive’s
beneficiary(ies) shall have no ownership interest in such policy and shall
always have no greater interest in the benefits under this Agreement than that
of an unsecured general creditor of the Bank.

 

3



--------------------------------------------------------------------------------

  H. Cost of Funds Expense:

 

The Cost of Funds Expense for any Plan Year shall be calculated by taking the
sum of the amount of premiums set forth in the Indexed policies described above
plus the amount of any after-tax benefits paid to the Executive pursuant to this
Agreement (Paragraph III hereinafter) plus the amount of all previous years
after-tax Costs of Funds Expense, and multiplying that sum by the average
Federal Funds for the Plan Year as quoted in the Wall Street Journal.

 

  I. Change of Control:

 

Change of Control shall be deemed to be the cumulative transfer of more than
fifty percent (50%) of the voting stock of the Bank Holding Company from the
Effective Date of this Agreement. For the purposes of this Agreement, transfers
on account of deaths or gifts, transfers between family members or transfers to
a qualified retirement plan maintained by the Bank shall not be considered in
determining whether there has been a change in control.

 

  J. Normal Retirement Age:

 

Normal Retirement Age shall mean the date on which the Executive attains age
sixty-five (65).

 

II. EMPLOYMENT

 

No provision of this Agreement shall be deemed to restrict or limit any existing
employment agreement by and between the Bank and the Executive, nor shall any
conditions herein create specific employment rights to the Executive nor limit
the right of the Employer to discharge the Executive with or without cause. In a
similar fashion, no provision shall limit the Executive’s rights to voluntarily
sever his employment at any time.

 

III. INDEX BENEFITS

 

The following benefits provided by the Bank to the Executive are in the nature
of a fringe benefit and shall in no event be construed to effect nor limit the
Executive’s current or prospective salary increases, cash bonuses or
profit-sharing distributions or credits.

 

  A. Retirement Benefits:

 

Should the Executive continue to be employed by the Bank until “Normal
Retirement Age” defined in Subparagraph I (J), the Executive shall be entitled
to receive the balance in his Pre-Retirement Account [as defined

 

4



--------------------------------------------------------------------------------

in Subparagraph I (E)] in fifteen (15) equal annual installments commencing
thirty (30) days following the Executive’s Retirement Date. In addition to these
payments, commencing with the Plan Year in which the Executive attains the
Executive’s Retirement Date, the Index Retirement Benefit [as defined in
Subparagraph I (F) above] for each year shall be paid to the Executive until the
Executive’s death.

 

  B. Termination of Service:

 

Subject to Subparagraph III (D) hereinafter, should the Executive suffer a
Termination of Service [defined in Subparagraph I (D)], the Executive shall be
entitled to receive six and sixty-seven hundredths percent (6.67%) times the
number of full years the Executive has served the Bank from the date of first
service (to a maximum of 100%), times the balance in the Pre-Retirement Account
paid over fifteen (15) years in equal installments commencing at the Normal
Retirement Age [Subparagraph I (J)]. In addition to these payments and
commencing in the Plan Year in which the Executive attains Normal Retirement
Age, six and sixty-seven hundredths percent (6.67%) times the number of full
years the Executive has served the Bank from the date of first service (to a
maximum of 100%), times the Index Retirement Benefit for each year shall be paid
to the Executive until the Executives death.

 

  C. Death:

 

Should the Executive die prior to having received the full balance of the
Pre-Retirement Account, the unpaid balance of the Pre-Retirement Account shall
be paid in a lump sum to the beneficiary selected by the Executive and filed
with the Bank. In the absence of or a failure to designate a beneficiary, the
unpaid balance shall be paid in a lump sum to the personal representative of the
Executive’s estate. The death benefit shall be paid on the first day of the
second month following the decease of the participant.

 

  D. Discharge for Cause:

 

Should the Executive be discharged for cause at any time, all Benefits under
this Agreement shall be forfeited. The term “for cause” shall mean gross
negligence or gross neglect or the conviction of a felony or gross misdemeanor
involving moral turpitude, fraud, dishonesty or willful violation of any law
that results in any adverse effect on the Bank. If a dispute arises as to
discharge “for cause,” such dispute shall be resolved by arbitration as set
forth in this Agreement.

 

5



--------------------------------------------------------------------------------

  E. Disability Benefit:

 

In the event the Executive becomes disabled prior to Termination of Service, and
the Executive’s employment is terminated because of such disability, he shall
immediately begin receiving the benefits in Subparagraph III (A) above. Such
benefit shall begin without regard to the Executive’s Normal Retirement Age and
the Executive shall be one hundred percent (100%) vested in the entire benefit
amount. If there is a dispute regarding whether the Executive is disabled, such
dispute shall be resolved by a physician selected by the Bank and such
resolution shall be binding upon all parties to this Agreement.

 

  F. Death Benefit:

 

Except as set forth above, there is no death benefit provided under this
Agreement.

 

IV. RESTRICTIONS UPON FUNDING

 

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement. The Executive, the
Executive’s beneficiary(ies) or any successor in interest to the Executive shall
be and remain simply a general creditor of the Bank in the same manner as any
other creditor having a general claim for matured and unpaid compensation.

 

The Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Agreement or to refrain from funding the same and
to determine the exact nature and method of such funding. Should the Bank elect
to fund this Agreement, in whole or in part, through the purchase of life
insurance, mutual funds, disability policies or annuities, the Bank reserves the
absolute right, in its sole discretion, to terminate such funding at any time,
in whole or in part. At no time shall the Executive be deemed to have any lien
or right, title or interest in or to any specific funding investment or to any
assets of the Bank.

 

If the Bank elects to invest in a life insurance, disability or annuity policy
upon the life of the Executive, then the Executive shall assist the Bank by
freely submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.

 

V. CHANGE OF CONTROL

 

Upon a Change of Control [as defined in Subparagraph I (I) herein], if the
Executive’s employment is subsequently terminated, except for cause, then the
Executive shall receive the benefits promised in this Agreement upon attaining
Normal Retirement Age, as if the Executive had been continuously employed by the
Bank until the Executive’s Normal Retirement Age. The Executive will also

 

6



--------------------------------------------------------------------------------

remain eligible for all promised death benefits in this Agreement. In addition,
no sale, merger or consolidation of the Bank shall take place unless the new or
surviving entity expressly acknowledges the obligations under this Agreement and
agrees to abide by its terms.

 

VI. MISCELLANEOUS

 

  A. Alienability and Assignment Prohibition:

 

Neither the Executive, his/her surviving spouse nor any other beneficiary under
this Agreement shall have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify or otherwise encumber in advance any of
the benefits payable hereunder nor shall any of said benefits be subject to
seizure for the payment of any debts, judgments, alimony or separate maintenance
owed by the Executive or the Executive’s beneficiary(ies), nor be transferable
by operation of law in the event of bankruptcy, insolvency or otherwise. In the
event the Executive or any beneficiary attempts assignment, commutation,
hypothecation, transfer or disposal of the benefits hereunder, the Bank’s
liabilities shall forthwith cease and terminate.

 

  B. Binding Obligation of Bank and any Successor in Interest:

 

The Bank expressly agrees that it shall not merge or consolidate into or with
another bank or sell substantially all of its assets to another bank, firm or
person until such bank, firm or person expressly agrees, in writing, to assume
and discharge the duties and obligations of the Bank under this Agreement. This
Agreement shall be binding upon the parties hereto, their successors,
beneficiary(ies), heirs and personal representatives.

 

  C. Revocation:

 

It is agreed by and between the parties hereto that, during the lifetime of the
Executive, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written assent of the Executive and the Bank.

 

  D. Gender:

 

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

 

7



--------------------------------------------------------------------------------

  E. Effect on Other Bank Benefit Plans:

 

Nothing contained in this Agreement shall affect the right of the Executive to
participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank’s existing or future compensation
structure.

 

  F. Headings:

 

Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.

 

  G. Applicable Law:

 

The validity and interpretation of this Agreement shall be governed by the laws
of the State of Georgia.

 

VII. ERISA PROVISION

 

  A. Named Fiduciary and Plan Administrator:

 

The “Named Fiduciary and Plan Administrator” of this Plan shall be Crescent Bank
and Trust Company until its removal by the Board. As Named Fiduciary and
Administrator, the Bank shall be responsible for the management, control and
administration of the Salary Continuation Agreement as established herein. The
Named Fiduciary may delegate to others certain aspects of the management and
operation responsibilities of the plan including the employment of advisors and
the delegation of ministerial duties to qualified individuals.

 

  B. Claims Procedure and Arbitration:

 

In the event a dispute arises over benefits under this Agreement and benefits
are not paid to the Executive (or to his beneficiary in the case of the
Executive’s death) and such claimants feel they are entitled to receive such
benefits, then a written claim must be made to the Plan Administrator named
above within ninety (90) days from the date payments are refused. The Plan
Administrator shall review the written claim and if the claim is denied, in
whole or in part, they shall provide in writing within ninety (90) days of
receipt of such claim their specific reasons for such denial, reference to the
provisions of this Agreement upon which the denial is based and any additional
material or information necessary to perfect the claim. Such written notice
shall further indicate the additional steps to be taken by claimants if a
further review of the claim denial is desired. A claim shall be deemed denied if
the Plan Administrator fails to take any action within the aforesaid ninety-day
period.

 

8



--------------------------------------------------------------------------------

If claimants desire a second review they shall notify the Plan Administrator in
writing within ninety (90) days of the first claim denial. Claimants may review
this Agreement or any documents relating thereto and submit any written issues
and comments they may feel appropriate. In its sole discretion, the Plan
Administrator shall then review the second claim and provide a written decision
within ninety (90) days of receipt of such claim. This decision shall likewise
state the specific reasons for the decision and shall include reference to
specific provisions of this Agreement upon which the decision is based.

 

If claimants continue to dispute the benefit denial based upon completed
performance of this Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to a Board of
Arbitration for final arbitration. Said Board shall consist of one member
selected by the claimant, one member selected by the Bank, and the third member
selected by the first two members. The Board shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such Board with respect to any controversy properly submitted to
it for determination.

 

Where a dispute arises as to the Bank’s discharge of the Executive “for cause,”
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.

 

VIII. TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW,
RULES OR REGULATIONS

 

The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any said assumptions should change and said change has a
detrimental effect on this Executive Plan, then the Bank reserves the right to
terminate or modify this Agreement accordingly. Upon a Change of Control
[Subparagraph I (I) and Paragraph V], this paragraph shall become null and void
effective immediately upon said Change of Control.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first day set forth
hereinabove, and that, upon execution; each has received a conforming copy.

 

   

CRESCENT BANK AND TRUST COMPANY

Jasper, Georgia

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Witness                   Title

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness   [Executive]

 

10



--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION FORM

FOR THE EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

AGREEMENT

 

I. PRIMARY DESIGNATION

                        (You may refer to the beneficiary designation
information prior to completion.)

 

  A. Person(s) as a Primary Designation:

         (Please indicate the percentage for each beneficiary.)

 

Name                                         
                                                Relationship
                                                               /             %

 

Address:                                     
                                        
                                        
                                                                    

                                (Street)
                                                         (City)
                                    (State)                         (Zip)

 

Name                                         
                                                Relationship
                                                               /             %

 

Address:                                     
                                        
                                        
                                                                    

                                (Street)
                                                         (City)
                                    (State)                         (Zip)

 

Name                                         
                                                Relationship
                                                               /             %

 

Address:                                     
                                        
                                        
                                                                    

                                (Street)
                                                         (City)
                                    (State)                         (Zip)

 

Name                                         
                                                Relationship
                                                               /             %

 

Address:                                     
                                        
                                        
                                                                    

                                (Street)
                                                         (City)
                                    (State)                         (Zip)

 

  B. Estate as a Primary Designation:

 

My Primary Beneficiary is The Estate of                                         
                                        
                                                      as set forth in the last
will and testament dated the      day of                     ,                 
and any codicils thereto.

 

  C. Trust as a Primary Designation:

 

Name of the Trust:                                         
                                        
                                        
                                                 

 

Execution Date of the Trust:              /              /                 

 

Name of the Trustee:                                         
                                        
                                        
                                             

 

Beneficiary(ies) of the Trust (please indicate the percentage for each
beneficiary):

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

 

Is this an Irrevocable Life Insurance Trust?                  Yes
                 No

(If yes and this designation is for a Split Dollar agreement, an Assignment of
Rights form should be completed.)

 

11



--------------------------------------------------------------------------------

II. SECONDARY (CONTINGENT) DESIGNATION

 

  A. Person(s) as a Secondary (Contingent) Designation:

         (Please indicate the percentage for each beneficiary.)

 

Name                                         
                                                Relationship
                                                               /             %

 

Address:                                     
                                        
                                        
                                                                    

                                (Street)
                                                         (City)
                                    (State)                         (Zip)

 

Name                                         
                                                Relationship
                                                               /             %

 

Address:                                     
                                        
                                        
                                                                    

                                (Street)
                                                         (City)
                                    (State)                         (Zip)

 

Name                                         
                                                Relationship
                                                               /             %

 

Address:                                     
                                        
                                        
                                                                    

                                (Street)
                                                         (City)
                                    (State)                         (Zip)

 

Name                                         
                                                Relationship
                                                               /             %

 

Address:                                     
                                        
                                        
                                                                    

                                (Street)
                                                         (City)
                                    (State)                         (Zip)

 

  B. Estate as a Secondary (Contingent) Designation:

 

My Secondary Beneficiary is The Estate of
                                         as set forth in my last will and
testament dated the      day of                         ,                  and
any codicils thereto.

 

  C. Trust as a Secondary (Contingent) Designation:

 

Name of the Trust:                                         
                                        
                                        
                                                     

 

Execution Date of the Trust:              /              /                 

 

Name of the Trustee:                                         
                                        
                                        
                                                 

 

Beneficiary(ies) of the Trust (please indicate the percentage for each
beneficiary):

_______________________________________________________________________________________________________________

_______________________________________________________________________________________________________________

 

All sums payable under the Executive Supplemental Retirement Plan Agreement by
reason of my death shall be paid to the Primary Beneficiary(ies), if he or she
survives me, and if no Primary Beneficiary(ies) shall survive me, then to the
Secondary (Contingent) Beneficiary(ies). This beneficiary designation is valid
until the participant notifies the bank in writing.

 

    

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

     [Executive]    Date

 

12